Citation Nr: 0804586	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for status post left 
herniaplasty.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for left orchiectomey 
(removal of left testicle).

3.  Whether new and material evidence has been submitted to 
reopen a service connection claim for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for status post left 
herniaplasty, status post left orchiectomy, and sinusitis, 
finding that the veteran had not submitted new and material 
evidence to reopen the claims.  Irrespective of the RO's 
action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The veteran was scheduled for a December 2007 
Board hearing, but failed to appear or indicate any desire to 
reschedule.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has not received adequate notice regarding his 
claims to reopen service connection based on new and material 
evidence.  The RO sent the veteran a letter in May 2004, but 
the letter is not compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Specifically, the letter does not clearly 
denote why the veteran's claims were previously denied.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter regarding 
his claims to reopen service connection 
for status post left herniaplasty, status 
post left orchiectomy, and sinusitis based 
on new and material evidence.  The letter 
should note why the service connection 
claims were previously denied and include 
the information necessary to substantiate 
the underlying claims on the merits, 
pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claims.  If the 
claims remain denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



